     CJA 20 APPOINTMENTOE AND AUTHORITY                                PAY COURT-APPOINTED COUNSEL Rec. 12                                 (is?
 I               CIR. DIST] DIV. CODE                   2. PERSON REPRESENTED                                                                                        VOUCHER NUMBER
                                                          ROBERT WOLTER
3 MAG. DKTJDEF. NUMBER                                              4. DIST. DKT. ‘DEE. NUMBER                                 5. APPEALS DKT. DEE. NUMBER                                      6 OTHER DEl N, UMBER
                                                                      CR.: 19-137-BRM
7.               IX CASE hIAT’2EROF(CaseCesntea                      S. PAYMENTCAI’EGORY                                    ‘5 TYPE PERSON REPRESENTED                              is. REPRESENT,ANON TYPE
                                                                         Eelottv                  C ECU’ Ot’fcrse           7 Adult Defendani              J Atnpeilant                  5cc lnn,stcti’at,si
     USA v WOLTER                                                    J \Itsderrear.ar             C 011w,                   Th Junonilo Defendant                .\ppcllee
                             .
                                                                     U Appeal                                                U Other                                               CC
 I I         .   OFF ENS F 5) C HARO ED I C he                 tie, Ti Ic & Section) If ,llore titan nrc it those, (is? (up to tow) major v/fences e’lt,srgeti. aeCols (sIp Ira serenirri(iiffUttse
         31:5332 Bulk cash smuggling
                  ATTORNEY’S NAME (Fort?            .5 sow   5/1. Last So tie. utchlehng ant tIe//Ga                           13. COUR I ORDER
                  \ND MA1L:NG ADDRESS                                                                                           U 0 AppoinEre Co:t:nse                                          C C Co-Cotinsci
     aOi 0   ivic overn,         -
                                                    sq.                                                                         U F Subs For Federal Defendet                                   C R Subs For Recatned Attorney
                                                                                                                                7 P Sabs Far Panel Artorcev                                     U Y S:aEdbv C’oc:n.eI
     45 Bleeker Street
                                                                                                                                                                    Michael N. Pedicini
                                                                                                                                                                          .




     Newark, NJ 07102                                                                                                          PrLor Attoritey’s>ame
                                                                                                                                   Appotntitteni Dates:                   03104/2019
                                                                                                                                C Because the above-named person represented has testi lied raider oath or tao othenrise
                  t’ttlephtane N amber :                           (973) 3 1 3—1 500                                           salts fled th is Coun that h site t I ) is I’ nine ja
                                                                                                                                                               -                     ci nab to ettt ploy ecsistnsel and 12 does
                                                                                                                                                                                                -.




                                                                                                                               not sv:sh It scatsec or Se U
                                                                                                                                                          .    brec,suoe :‘ett
                                                                                                                                                                    ‘‘
                                                                                                                                                                                            . :c o.cs:e ga to. :h. ant cries 55 hose
                                                                                                                                                                                                          ,,




     4            NAVE AND NIA:l.ING ADDRESS OF LAW FIRM ronirptsit-t it pc atntt:t,tt’ensi                                    name arpea vmlte n: I2’u..iitntea:or’ :or.t I’                     :n :hts ease. OR
                                                                                                                                                                                                      .




                                                                                                                                C Other (S[ hiso-t’cto
     John P. McGovern, Esq.

                                                                                                                                                        Sictna tirEafitrespaing ,tssdi           -   ci   B’ Order afthe Court
                                                                                                                                                     9/16/20 19
                                                                                                                                                     Date of Order                                 N spite Itrer nnc Date
                                                                                                                              ROE.?: men: or      pania rope’ r ‘cot ordered trw’: the person rep:r’sezt.-d er rh’s ocr’ cc ut::t:e
                                                                                                                              oppoin::tnent.            U ‘t ES            NI)
                                         CLAIM FOR SERVICES AND EXPENSES                                                                                                             FOR COURT USE ONLY
                                                                                                          HOUr                         TOTAL                             MATH TECH                   MATH TECH
                   CATEGORIES (Attire’S       itcntiritepon vi sen/eec   nv IS c/alec)                                                AMOUNT                              ADJUSTFD                                           ADD TlO” SI
                                                                                                        FtAtMED                                                                                       ADJUSTED
                                                                                                                    .
                                                                                                                                      CLAIMED                              HOURS                      AMOUNT                   RFVIEW
15.                a. Arraitanment andfor ilea                                                                                               0.00                                                                0.00
                   (n. Bail and Detentton Heort’atas                                                                                         0.00                                                                0.00
                   :   .   Nie.:pon Hearnrs                                                                                                        0.00                                                          0.00
                   A Trial                                                                                                                         0.00                                                          0.00
                  ,r. Sentert ci tic Heartors                                                                                                      0.00                                                          0.00
                   I. Resocatton Hecrtntts                                                                                                         0.00
         ‘                                                                                                                                                                                                       0.00
                  a. AppiaN Court                                                                                                                  0.00                                                          0.00
                  ii. Ocher ISpeci/r alt ttrh/i?iottal s/tee(s)                                                                                    0.00                                                          0.00
                  (RATE PER HOUR = S                                       I      TOTALS:                           0.00                           0.00                            0.00                          0.00
16                a Ititrniesvs iodContc,ences                                                                                                     0.00                                                          0.00
                  b. Ohtatn:nta :tnd rev iecvtn a recordo                                                                                          0.00                                                          0.00
                  o L rota I research and briefwritinc                                                                                             0.00                                                          0.00
                   2. na, C: ttt:ne                                                                                                                0.00                                                          0.00
                  e. I ncei t call ye and ottter svork (Sprr Or ott odt/rrttp,tct I s/tarts?                                                       0.00                                                          0.00
                  (RATE PER HOUR S                                         S      TOTALS:                           0,00                           0.00                             0.00                         0.00
t7                Travel E spenses (/odgi,tg. parkittg. tttea/s, ni/capt etc.)
I S.              Otlner E.spettses (ohm titan expetl a atrec’riprs.     en
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                                               0.00                                                          0.00
in               CERTIFICATIONOF ATTORNEY PAYEE FOR THE ItERI000FSERVICE                                                        20. APPOI\TSIEN/ TERMINA’FIH\ D STE                                            SI. CASE DISPOSITION
                                                                                                                                    IS e3TltER THAN C.\SE COMPLFTIO N
                 FROM:                                                   TO:
22. CI.AIM STATUS                                 U Final Paynvetci                 C Interptnn Payttnent \uttnber                                                            C Supplemental Payment
                 Has e you ires iously applied to tite curio for eotttpensation and orre imburettncat far this      U YES          U NO                                II es. were sau paid:          U YES C NO
                 Other lit an frattn the Court. have an. or to yortr S mass ledge has anyone else, received payment (Chat7ac’ptsatsst or alit             r/titig    ii! rafts’? Ir,attn at?y other source tn eonttee ttott ss
                                                                                                                                                                                                                               ith So
                 rcpreoentatiott? C YES            C NO            Ii’s esg ts e details tan additeunal sheets
                 I so ear or affirm the roth err orree toess of tine abos en ralemenis.
                 Signature tnlAttorttey                                                                                                                                           Date
                                                                           APPROVED FOR PAYMENT                                  —    COURT USE ONLY
23. INCOURTCOMP.                                     24. OUTOFCOURTCOMP.                       25. TRAVEl. EXPENSES                    26 OTHER EXPENSES                                        27. TOTAL AMT APPR. CERT.
                                                                                                                                                                                                $0.00
25 SIGNATURE OF THE PRESIDING JUDGE                                                                                                    DATE                                                     25a JUDGE CODE

2 IN COLRTCO%IP.                                     30 OUTOFCOURTCOSIP.                       5:. IRA’s LI EXPENSES                   52 oThER EXPENSES                                        33        OTAL ASIT APPROSED
                                                                                                                                                                                                $0.00
34. SIGN.A’:’URE OF CHIEF IUDGE.COURI OF APPEALS OR DELEGATE1 P.O                                            step       uf’p’’itcd     DATE                                                     ha nUDGE CODE
    In ercecc oft he aId (lion tipresholii a,ttoipllt.
